DETAILED ACTION
Claim Objections
1.	Claim 14 is objected to because of the following informalities: Claim 14 recites “wherein the learning condition corresponds to learning conditions and further comprise a given wheel brake of the wheel brakes being less than about 250 Celsius”.  The wheel brakes are not less than 250°C; The wheel brakes have a temperature that is less than 250°C.  The applicant should amend the claim to specify that it is the wheel brake temperature is measured in Celsius.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 6,318,817) in view of Sarjakoski et al (User Interfaces and Adaptive Maps) and further in view of CQE Academy (Histograms - Reading & Interpreting Data).

storing vehicle deceleration data (700; Col. 16, lines 41-42) and brake system fluid volume at different pressure points (Col. 16, lines 50-62); storing data of vehicle deceleration (700; Col. 16, lines 41-42) and brake system fluid (Col. 16, lines 50-62); and
determining a presence of brake fade within the vehicle brake system based on the data (Col. 15, lines 37-41; Col. 18, lines 15-17).
Martin et al does not disclose a histogram; establishing adaptive reference maps based on the histogram, the adaptive reference maps comprising an adaptive reference map of vehicle deceleration and an adaptive reference map of brake system fluid; and determining a presence of brake fade within the vehicle brake system based on the established adaptive reference maps.
Sarjakoski et al discloses storing data in adaptive reference maps (Page 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stored data of Martin et al by storing the vehicle deceleration and brake system fluid data in adaptive reference maps as taught by Sarjakoski et al in order to provide improved user control (Sarjakoski et al: Page 2).  
	CQE Academy discloses storing data in a histogram (Pages 1-3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive reference maps of Martin et al and 
As per claim 2, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1.  Martin et al further discloses wherein establishing the adaptive reference maps comprises establishing the adaptive reference map of vehicle deceleration at different pressure points utilizing the histogram by seeking pre-defined pressure points during a braking event (Fig. 10; Col. 15, lines 38-52), and wherein current vehicle deceleration data is learned to the adaptive reference map of vehicle deceleration when a boost pressure is within a given range of one of the pre-defined pressure points (Col. 14, lines 27-36; Col. 16, lines 41-47).  Martin et al does not disclose providing a searching algorithm.  Sarjakoski et al further discloses searching for data (Page 6).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive reference maps of Sarjakoski et al by automating the search function with a search algorithm in order to expedite data processing (See MPEP 2144.04 (III)).
As per claim 3, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 2.  Martin et al discloses further comprising: determining a vehicle deceleration factor (Fig. 10; Col. 15, lines 12-17) based on a measured decrease in deceleration during the braking event; and 
calculating a vehicle deceleration change factor as a percentage form based on the vehicle deceleration factor (Col. 15, lines 12-17). 
As per claim 4, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 3.  Martin et al further discloses wherein the establishing the adaptive 
As per claim 5, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 4.  Martin et al discloses further comprising: 
determining a PV factor (Col. 16, lines 50-62)  based on a measured increase in the brake system fluid volume during the braking event (Col. 16, lines 50-62); and 
calculating a PV change factor as a percentage based on the determined PV factor (Col. 15, lines 10-13; Col. 16, lines 50-62). 
As per claim 6, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 5.  Martin et al discloses further comprising: 
weighting the vehicle deceleration factor (Col. 15, lines 13-18); 
weighting the PV factor (Col. 15, lines 10-13; Col. 16, lines 50-62); and 
adding the vehicle deceleration factor and the PV factor together to provide an overall brake fade factor(Fig. 10; Col. 15, lines 51-52). 
As per claim 9, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1.  Martin et al discloses further comprising adjusting the adaptive reference maps in response to a brake thermal model determining that a braking temperature is within a given temperature range (Col. 17, lines 48-52).
5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 6,318,817), Sarjakoski et al (User Interfaces and Adaptive Maps), CQE Academy (Histograms - Reading & Interpreting Data) and further in view of Ohnishi et al (US 2014/0026557).
As per claim 8, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1.  Martin et al discloses further comprising providing a brake system (Fig. 1) including wheel brakes (103a, 103b, 103c, 103d), but does not disclose an electric brake booster.
Ohnishi et al discloses wherein the brake system comprises a plunger assembly (70b) having a housing (73, 82) defining a bore (98a) therein, wherein the plunger assembly includes a piston (88a) slidably disposed therein such that movement of the piston pressurizes a pressure chamber (98a) when the piston is moved in a first direction, and wherein the pressure chamber of the plunger assembly is in fluid communication with an output (24a), and wherein the plunger assembly further includes an electrically operated linear actuator (74; [0105]) for moving the piston within the bore.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Martin et al by providing a linearly-actuated brake booster as taught by Ohnishi et al in order to provide improved brake boosting control.
Allowable Subject Matter
6.	Claims 7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive. 
Regarding the prior art rejection of claim 1, the applicant argues that:
“Martin is limited to using a brake pressure index for detecting a brake fade computed based on data characterizing brake friction based on wheel deceleration and brake pressure (see Martin at column 14, lines 22-36 and column 15, lines 38-58). In stark contrast, amended claim 1 uses adaptive references maps established based on a histogram storing vehicle deceleration data and brake system fluid volume. Thus, Martin is silent on determining a presence of brake fade within the vehicle brake system based on the established adaptive reference maps. As explained above, Martin uses the brake pressure index for brake fade detection, which is different from using adaptive references maps used for determining a present of brake fade, as in amended claim 1” (Page 8).

In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that:
“That is the adaptive graphical maps described in Sarjakoski relate to geospatial maps used for navigation (see, for example, figure 1 of Sarjakoski). Thus, the adaptive graphical maps of Sarjakoski are different from the adaptive reference maps of amended claim 1, which are established based on a histogram storing vehicle deceleration data and brake system fluid volume at different pressure points. Simply stated, the adaptive reference maps in amended claim 1 are not geospatial maps as used in Sarjakoski” (Page 8).

Tables and reference maps are different ways of sorting data.  It would have been obvious to try different methods of sorting data by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143(I)(E).  The applicant has not shown that the arbitrary choice to arrange data using histograms and reference maps produces an unexpected benefit.
The applicant argues that:


Tables and reference maps are different ways of sorting data.  It would have been obvious to try different methods of sorting data by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143(I)(E).  The applicant has not shown that the arbitrary choice to arrange data using histograms and reference maps produces an unexpected benefit.
The applicant argues that:
“However, like Sarjakoski, COE Academy is silent on establishing adaptive reference maps comprising an adaptive reference map of vehicle deceleration and an adaptive reference map of brake system fluid based on a histogram storing vehicle deceleration data and brake system fluid volume, as recited in amended claim 1. In fact, nothing in COE indicates that adaptive reference maps can be established based on a histogram consistent with amended claim 1. Moreover, contrary to the Office Action, one of ordinary skill in the art would not seek to modify Martin to include COE Academy as Martin relies on using a brake pressure index for detecting a brake fade and such a modification would render Martin inoperable for its intended purpose” (Page 9).

Tables and reference maps are different ways of sorting data.  It would have been obvious to try different methods of sorting data by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143(I)(E).  The applicant has not shown that the arbitrary choice to arrange data using histograms and reference maps produces an unexpected benefit.  The applicant has not provided evidence of nonobviousness regarding data storage in histograms and adaptive reference maps.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake Systems

Takeda et al (US 2013/0197771).
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657